19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 1 of 19

Case 1

 
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 2 of 19

(TO PLAINTIFF'S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED:
TORT - MOTOR VEHICLE TORT - CONTRACT -

EQUITABLE RELIEF - OTHER)

COMMONWEALTH OF MASSACHUSETTS

 

NORFOLK, ss. SUPERIOR COURT
CIVIL ACTION
NO.
19 6384
bee dA A yAla. os » Plaintiffs)
Vv
SUMMONS

To the above-named Defendant: Yep a Bev aye Comparey

You are hereby summoned and required co serve upon Sintoane. be Mudd, Hee ld baw baves RC.

plaintiff's attorney, whose address is ..9° luminal Streck, _ @4y Ba DK BY CWaderbown,.. 01124
an answer to the complaint which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint. You are also required to file your answer to the
complaint in the office of the Clerk of this court at Dedham either before service upon the plaintiff's

 

 

attorney or within a reasonable time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim
which you may have against the plaintiff which arises out of the transaction or occurrence that is the
subject matter of the plaintiff’s claim or you will thereafter be barred from making such claim in any other

 

 

action,
Wirness, JUDITH FABRICANT, Esquire 4, N wall the {°
day of [Mag in the year of our Lord two thousand and... (4.00
=, XK Clerk.
NOTES:

1, This summons is issued pursuant to Rules 4 of the Massachusetts Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all such defendants should appear In the caption.
If a separate summons is used for each such defendant, each should be addressed to the particular defendant.

P-33
19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 3 of 19

Case 1

 
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 4 of 19

COMMONWEALTH @F MASSACHUSETTS

\.0

|
|

NORFOLK, ss. SOISMAR 21 FH 4: IRoRFOLK SUPERIOR COURT

2 IL ACTION NO.:
CLERK OF THE coun

NORFOLK CUNT ry

 

JAVIER AYALA )
)
Plaintiff, ) i9
)
Vv. )
)
PEPSI BEVERAGES COMPANY )
)
Defendant. }
)

 

COMPLAINT AND JURY DEMAND

Parties

1. The Plaintiff, Javier Ayala is an individual who resides at 75 Wyo
Brockton, Plymouth County, Massachusetts.

|
!
|
!

g382
|

ming Avenue,

2. The Defendant, Pepsi Beverages Company (hereinafter “Company” or
“Defendant”) is a Corporation headquartered in Somers, NY, with a principal
place of business at 100 John Road, Canton, Norfolk County, Massachusetts.

Facts
1. Mr. Ayala is a Hispanic male. |

2. Mr. Ayala began working for the Company as a delivery driver on or about March

19, 2014.

t

3. On July 23, 2018, Mr. Ayala made a delivery to Roslindale House of Pizza

(“Roslindale Pizza”).

4, Mr. Ayala gave a Roslindale Pizza employee an invoice for the delivery.

5, The employee told Mr. Ayala he did not have a check for the order and insisted

Mr. Ayala leave the order and return later for payment.

6. Mr. Ayala calmly informed the employee that he would not be able to leave the

order without payment per Pepsi policy.

t
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 5 of 19

\

|

,

7, The Roslindale Pizza employee refused to pay Mr. Ayala for the delivery.

8. Mr. Ayala began to remove the Pepsi products from the shelf, when the
Roslindale Pizza employee suddenly handed him a check to pay for the delivery.

9. When Mr. Ayala finished putting the Pepsi products back on the shelf, the
Roslindale Pizza Chef told him to pick up the empty containers. |

10. When Mr. Ayala asked the Chef where the containers were the chef replied, “you
should know where it’s at, that’s your job.”

11. Mr. Ayala picked up the containers and left the premises.

12. On July 30, 2018, Mr. Ayala was called to the Defendant unit Manager’s office
and informed he was suspended until further investigation because of the events
on July 23, 2018 at the Roslindale House of Pizza described herein.

13. The Defendant conducted a cursory, one-sided, investigation on the incident,
consisting of a conversation with a few Roslindale House of Pizza employees who
claimed that Mr. Ayala had been disrespectful and had an attitude.”

14. The Defendant’s investigation did not include collecting information and
statements from Mr. Ayala, nor a fellow Pepsi employee who withessed the entire
incident. |

15. Prior to this incident, the Defendant had given Mr. Ayala excellent performance
reviews and recognized him with several awards for his eagerness to help fellow
employee (drivers) and managers learn their job responsibilities and i improve
internal operations and efficiency. |

16. At that time, Mr. Ayala stated that he felt discriminated against based upon his
race / color.

17. On August 8, 2018, without further investigation, nor any statements or
information about the incident from Mr. Ayala, Pepsi terminated ihis employment.

18. On information and belief, the Defendant has a history of treating non-Hispanic
employees more favorably than Hispanic employees.
I
19, For example, John Bernard, a Caucasian employee, did not perform i in his
delivering product to Walgreens Pharmacy.

|
|
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 6 of 19

I
|

20. Although Walgreens did not want Mr. Bernard to service the account any longer,
the Defendant neither terminated, nor disciplined him for his poor performance

with this major account. |

21. For example, another white Pepsi driver received numerous complaints about his
poor attitude from multiple accounts, but was never disciplined, nor terminated.

22. On information and belief, there are other non-Hispanic employees or former
employees who have had similar complaints / issues as Mr. Ayala who were not
terminated for the conduct or alleged conduct. ;

Causes of Action

|
(Each Cause Of Action Incorporates Therein ;
All Of The Paragraphs Set Forth, Hereinabove.) |

FIRST CAUSE OF ACTION — RACE DISCRIMINATION IN VIOLATION OF
MASS. GEN, LAWS CHAPTER 151B §1, et. seq.

f
23. This is a cause of action against the Defendant for race / color discrimination in
violation of Massachusetts General Laws Chapter 151B § 1, et. seq.
|

24. The Plaintiff is Hispanic.
25. The Defendant is aware that Plaintiff is Hispanic.

26. The Plaintiff was subjected to race discrimination, which had the! ipurpose of
creating a hostile and humiliating work environment, which interfered with the

Plaintiff's ability to do his job.

27. The Plaintiff was treated less favorably than his Caucasian comparators.

|

t

28. The Plaintiff was terminated because of his race.
29, As aresult of the Defendant’s conduct, the Plaintiff has suffered.
|

The Plaintiff demands a jury trial on all triable issues.

WHEREFORE, the Plaintiff hereby requests that this Honorable Court grant the

following relief:
a ;

1. Judgment against the Defendant;

2. Attorney’s fees, costs and expert witness fees;
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 7 of 19

3. Compensatory damages for emotional distress;

4, Punitive damages pursuant to MGL c. 151B, § 9;

5. Pre-J udgment and Post-Judgment Interest, and

6. Such other relief as the Court deems just and fair,

March 15, 2019 The Plaintiff,

Javier Ayala
By his attorneys,

|
|
|
i
|
|

!
I

Suzanne L. Herold (BBO# 675808)
Herold Law Group, B.C,

50 Terminal Street .

Building 2, Suite 716

Charlestown, MA 02129

(617) 944-1325 (f) |

(617) 398-2730 (f) |

suzie@heroldlaweroup.com

|
Matthew J. Kidd (BBO#69 1951)
Law Office of Matthew J. Kidd
12 Ericsson Street, Suite 201
Boston, MA 02122 |
(617) 820-8400 (t) |
(617) 687-0444 (f

{

 
19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 8 of 19

Case 1

 

 
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 9 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts |
CIVIL ACTION COVER SHEET The Superior Court (
PLAINTIFF(S}: Jeutarc Ayala COUNTY
ADDRESS: 45 wy panies We orf
Back bn MA DEFENDANT(SH: fees: _(eviranes Co.
ATTORNEY: = Gr aaane L. Hiwl¥ : Harold Lavo Gay BC-
ADDRESS: So Taminnl $k. ADDRESS. [bo Joba PA.
Bld 2 Sle dtu Canton WA
Chuclerkuan, MA OLILA
BBO CLT COG
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B2z Employment Oe seaeviaahr E Dives [1] no
*if “Other” please describe:
is there a claim under G.L. c. 83A? (s this a class actlon undor Mass. R, Civ. P, 23?
YES [-] No ["] YES NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, §3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages
For this form, disregard double or treble damage claims; Indicate single damages only.

TORT CLAIMS
{attach additional shaels as nacessary)
‘A. Documented medical expenses [o date:
1, Talal hospital expenses .
2, Total doctor expenses ...
3. Total chiropractic expanse:
4, Tolal physical therapy expenses .............--rrerereee
5, Total other expanses (describe DalOW) w...ccsesccessnee eerenene eecentees

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Documented Jost wages and compensation to date sus easauvuvescuesecsensertestsvacseensacsrerece euetaneusnessnnanserese 25, 200.W
CG. Documented property damages to date oo... ecu enact sessenes “ $
D. Reasonably anticipated future medical and hospital expenses sevens fae BO
E. Reasonably anticipated lost wages ........... siveenestapseasees $
F, Other documented items of damages (describe balow) .............. : « &
G. Briefly describe plaintiffs injury, including the nature and extent of injury: 7. B.D.

Bmokinal desta ss” TOTAL {A-F}:$

CONTRACT CLAIMS
(attach additional sheets as necessary)
This action includes a claim involving collection of a debi Incurred pursuant (o a revolving credit agreement. Mass. R, Civ. P. 6.1(a).
Provide a detailed description of clalm(s):
. TOTAL: $

Signature of Attorney/ Unrepresented Plaintiff: X Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Supetior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby cartify that | have complied with requirernents of Rule Sof the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that 1 provide my clients with information,about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the various methods pe

a
Signature of Attorney of Record: X LO
oe

 

Date: - 15- (4
19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 10 of 19

Case 1

 
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 11 of 19

COMMONWEALTH OF MASSACHUSETTS

NORFOLK, ss.

 

JAVIER AYALA
Plaintiff,
Vv.
PEPSI BEVERAGES COMPANY

Defendant.

 

NORFOLK SUPERIOR COURT

CIVIL ACTION NO.: 19-cv-0382

ACKNOWLEDGMENT AND ACCEPTANCE OF SERVICE

Service of Plaintiff's Complaint & Jury Demand, Copy of Summons, Tracking
Order and Civil Action Cover Sheet is hereby acknowledged and accepted by Defendant,

Pepsi Beverages Company

May 8, 2019

Defendant
Pepsi Beverages Company
By its attorney,

1 [eae oad aS

 

Diane M. Saunders (BBO# 562872)
Ogletree Deakins Nash Smoak &
Stewart, P.C.

One Boston Place, Suite 3500
Boston, MA 02108

(617) 994 5704 (phone)

Diane. Saunders@ogletree.com

 
19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 12 of 19

Case 1

 
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 13 of 19

COMMONWEALTH OF MASSACHUSETTS

 

NORFOLK, ss. NORFOLK SUPERIOR COURT
CIVIL ACTION NO:: 19-cv-0382
JAVIER AYALA
Plaintiff,
Vv.

NEW BERN TRANSPORT COMPANY
d/b/a PEPS] BEVERAGES COMPANY

Defendant.

Nee Nee Nee Swe eee? Sane” Sse Sine! See? Saeee” Nee Neaeer

 

AMENDED COMPLAINT AND JURY DEMAND

Parties

1. The Plaintiff, Javier Ayala is an individual who resides at 75 Wyoming Avenue,
Brockton, Plymouth County, Massachusetts.

2. The Defendant, New Bern Transport Company d/b/a Pepsi Beverages Company
(hereinafter “Company” or “Defendant”) is a Corporation headquartered in
Somers, NY, with-a principal place of business:at 100 John Road, Canton,
Norfolk County, Massachusetts.

Facts

 

1. Mr. Ayala.is a Hispanic male.

2. Mr. Ayala began working for the Company as a delivery driver on or about March
19, 2014.

3. On July 23, 2018, Mr. Ayala made a delivery to Roslindale House of Pizza
(“Roslindale Pizza”).

4. Mr. Ayala gave a Roslindale Pizza employee.an invoice for the delivery.

5. The employee told Mr. Ayala he did not have a check for the order and insisted
Mr, Ayala leave the order and return later for payment.
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 14 of 19

10,

11.

13.

14.

15.

16.

17.

18.

19,

Mr. Ayala calmly informed the employee that he would not be able to leave the
otder without payment per Pepsi policy.

The Roslindale Pizza employee refused to pay Mr. Ayala for the delivery.

Mr. Ayala began to remove the Pepsi products from the shelf, when the
Roslindale Pizza employee suddenly handed him a check to pay for the delivery.

When Mr. Ayala finished putting the Pepsi products back on the shelf, the
Roslindale Pizza Chef told him to pick up the empty containers.

When Mr. Ayala asked the Chef where the containers were the chef replied, “you
should know where it’s at, that’s your job.”

Mr. Ayala picked up the containers and left the premises.

.On July 30, 2018, Mr. Ayala was called to the Defendant unit Manager’s office

and informed he was suspended until further investigation because of the events
on July 23, 2018 at the Roslindale House of Pizza described herein.

The Defendant conducted a cursory, one-sided, investigation on the incident,
consisting. of a conversation with a few Roslindale House of Pizza employees who
claimed that Mr. Ayala had. been disrespectful and had an attitude.”

The Defendant’s investigation did not include collecting information and
statements from Mr, Ayala, nor a fellow Pepsi employee who witnessed the entire
incident.

Prior to this incident, the Defendant had given Mr. Ayala excellent performance
reviews and recognized him with several awards for his eagerness to help fellow
employee (drivers) and managers learn their job responsibilities and improve
internal operations and efficiency.

At that time, Mr: Ayala stated that he felt discriminated against based upon his |
race / color.

On August 8, 2018, without further investigation, nor any statements or
information about the incident from Mr. Ayala, Pepsi terminated his employment.

On information and belief, the Defendant has a history of treating non-Hispanic
employees more favorably than Hispanic employees.

For example, John Bernard, a Caucasian employee, did not perform in his
delivering product to Walgreens Pharmacy.
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 15 of 19

20. Although Walgreens did not want Mr. Bernard to service the account any longer,

21,

22.

23.

24,
25.

26.

27.
28.

29.

the Defendant neither terminated, nor disciplined him for his poor performance
with this.major account.

For example, another white Pepsi driver received numerous complaints about his
poor-attitude from multiple accounts, but was never disciplined, nor terminated.

On information and belief, there are other non-Hispanic employees or former
employees who have had similar complaints / issues as Mr. Ayala who were not
terminated for the conduct or alleged conduct.

Causes of Action

(Each Causé Of Action Incorporates Therein
All Of The Paragraphs Set Forth, Hereinabove.)

FIRST CAUSE OF ACTION — RACE DISCRIMINATION IN VIOLATION OF
MASS. GEN. LAWS CHAPTER 151B §i., et, seq.

This is a cause of action against the Defendant for race / color discrimination in
violation of Massachusetts General Laws Chapter 151B § 1, et. seq.

The Plaintiff is Hispanic.

The Defendant is aware that Plaintiff is Hispanic.

The Plaintiff was subjected to race discrimination, which had the purpose of
creating a hostile and humiliating work environment, which interfered with the
Plaintiff's ability to do his job.

The Plaintiff was treated less favorably than his Caucasian comparators.

The Plaintiff was terminated because of his race.

As aresult of the Defendant’s conduct, the Plaintiff has suffered damages.

The Plaintiff demands a jury trial on all triable issues.

WHEREFORE, the Plaintiff hereby requests that this. Honorable Court grant the
following relief:

I.

2.

Judgment against the Defendant;

Lost wages and future lost wages;
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 16 of 19

Attorney’s fees, costs and expert witness fees;

tad

4. Compensatory damages for emotional distress;

5. Punitive damages pursuant to MGL c. 151B, § 9;

6. Pre-Judgment and Post-Judgment Interest, and

7. Such other relief as the Court deems just and fair.

June 5, 2019 The Plaintiff,

Javier Ayala
By his attorney

 

- Suzanne L. Herold (BBO# 675808)
Herold Law Group, P.C.
50 Terminal Street
Building 2, Suite 716
Charlestown, MA 02129
(617) 944-1325 (t)
(617) 398-2730 (f)
suzie@heroldlawgroup.com

Able, 7 fel Cow

Matthew J, Kidd (BBO#691951) |
Law Office of Matthew J. Kidd
12 Ericsson Street, Suite 201

Boston, MA 02122

(617) 820-8400 (t)

(617) 687-0444 (f)
19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 17 of 19

Case 1

 
Case 1:19-cv-11265-FDS Document 1-3 . Filed 06/06/19 Page 18 of 19

COMMONWEALTH OF MASSACHUSETTS

 

NORFOLK, SS. SUPERIOR COURT
)
JAVIER AYALA
Plaintiff, )
5

‘ ) CIVIL ACTION NO. 19-CV-0382
NEW BERN TRANSPORT COMPANY d/b/a PEPSI j
BEVERAGES COMPANY )
)
Defendant. )
)
)
)

 

NOTICE TO STATE COURT OF REMOVAL

Please take notice that Defendant New Bern Transport Corporation, misnamed as “New
Bern Transport Company d/b/a Pepsi Beverages Company” (“Defendant”) has, on June 6, 2019,
filed a Notice of Removal, a copy of which is attached hereto, in the Office of the Clerk of the
United States District Court for the District of Massachusetts, which is incorporated herein by
reference.

Please take further notice that, pursuant to 28 U.S.C. § 1446(d), the filing of said Notice
of Removal in the United States District Court together with the filing of a copy of that Notice of
Removal with the Clerk of this Court, effects removal of this action to the United States District

Court, and this Court may proceed no further unless and until the case is remanded.
Case 1:19-cv-11265-FDS Document 1-3 Filed 06/06/19 Page 19 of 19

Dated: June 6, 2019

Respectfully submitted,

DEFENDANT NEW BERN TRANSPORT
CORPORATION,

By its attorney,
Quah

Diane M. Saunders, BBO #562872

OGLETREE, DEAKINS, NASH, SMOAK

& STEWART, P.C.

One Boston Place, Suite 3500

Boston, MA 02108

Tel. (617) 994-5700

Fax (617) 994-5701
diane.saunders@ogletree.com

 

CERTIFICATE OF SERVICE

I hereby certify that on June 6, 2019, a true copy of the above document was served via
U.S. Mail upon counsel of record in this matter.

Suzanne L. Herold
Herold Law Group, P.C.
50 Terminal Street
Building 2, Suite 716
Charlestown, MA 02129

Matthew J. Kidd
Law Office of Matthew J. Kidd
12 Ericsson Street, Suite 201

PaO

Diane M. Saunders

 

38816685. 1
